Citation Nr: 1220429	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  07-24 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for right hand arthritis.

2.  Entitlement to service connection for left hand arthritis.

3.  Entitlement to an increased rating for the Veteran's service-connected sleep apnea.  

4.  Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected carpal tunnel syndrome, right wrist.

5.  Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected degenerative disc disease, cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1981 to November 2005. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied the benefits sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In February 2012 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record and has been associated with the claims file. 

The RO issued a rating decision in July 2007, wherein it increased the rating for the Veteran's service-connected degenerative disc disease, cervical spine, to 10 percent, effective from December 1, 2005.  The RO issued an additional rating decision in November 2011, wherein it increased the rating for the Veteran's service-connected carpal tunnel syndrome, right wrist, to 10 percent, effective from December 1, 2006.  However, as neither increase constitutes a full grant of all benefits possible, and as the Veteran has not withdrawn his claims on those issues, they remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome, right wrist, and the issue of entitlement to an initial rating in excess of 10 percent for degenerative disc disease, cervical spine, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  In February 2012 the Veteran indicated that he wished to withdraw his appeal concerning entitlement to an increased rating for his service-connected sleep apnea.

2.  The Veteran does not have left hand arthritis which began in service or has been shown to be causally or etiologically related to active service.  

3.  The Veteran does not have right hand arthritis which began in service or has been shown to be causally or etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased rating for his service-connected sleep apnea.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for entitlement to service connection for left hand arthritis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  The criteria for entitlement to service connection for right hand arthritis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of a letter from the RO to the Veteran dated in July 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal. 

The Veteran has been afforded several VA examinations during the pendency of the appeal.  The reports from these examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written and signed statement submitted in February 2012, the Veteran withdrew from consideration the issue of entitlement to an increased rating for his service-connected sleep apnea.  As the Veteran has withdrawn his appeal as to the stated issue, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue, and it is dismissed without prejudice.

Service Connection Claims

The Veteran has also claimed entitlement to service connection for left and right hand arthritis.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) evidence of a current disability, (2) evidence of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In addition, the Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

The Veteran first claimed entitlement to service connection for right and left hand arthritis in August 2005.  The RO issued a rating decision denying entitlement to service connection in February 2006.  The Veteran submitted a Notice of Disagreement (NOD) in April 2006.  The RO issued an additional rating decision denying entitlement to service connection in September 2006 and issued a Statement of the Case (SOC) in July 2007.  The Veteran perfected his appeal in August 2007 through submission of a Substantive Appeal (VA Form 9).  

The relevant evidence of record includes service treatment records, VA treatment records, VA examination reports and both written and oral statements from the Veteran.  

The Veteran's service treatment records indicate that he sprained his right wrist in August 1996.  The Veteran reported worsening osteoarthritis in his hands in May 2003.  Records from April 2004 and August 2005 indicate reported history of nonspecific osteoarthritis.  A handwritten record from October 2005 references degenerative joint disease of the hands, but does not indicate whether or how this condition was actually diagnosed.  

In his August 2005 claim the Veteran asserted entitlement to service connection for osteoarthritis of his hands.  He did not provide a specific date on which that condition began or a facility at which he was treated.  

In September 2005 the Veteran was afforded a VA examination in support of his claim.  During that examination the Veteran stated that his bilateral hand condition had its onset in 2003, and that it was diagnosed as osteoarthritis.  The Veteran stated that he had constant sharp, biting pain in his hands with a hot, burning sensation.  He reported difficulty writing and typing, but stated that he had not lost any time from work as a result.  Physical examination revealed that the Veteran was able to tie his shoelaces, fasten buttons and pick up and tear a piece of paper without difficulty.  The Veteran was able to approximate the proximal transverse crease of his palms with his fingertips.  Strength was within normal limits bilaterally.  Range of motion studies were performed.  X-rays revealed findings within normal limits.  The examiner stated that there was no diagnosis of osteoarthritis because there was no pathology to render such a diagnosis.  

The Veteran was afforded an additional VA examination in November 2006.  The Veteran reported pain and numbness in his wrists and hands and bilateral carpal tunnel syndrome was diagnosed.  Osteoarthritis of the hands was not diagnosed.  The examiner also stated that the Veteran appeared to have co-existent fibromyalgia.  

Subsequent VA treatment records and VA examination reports indicate treatment and evaluations for carpal tunnel syndrome, but do not indicate any findings indicating that the Veteran has osteoarthritis of the hands.  Records from December 2008 indicate that the Veteran was treated for a finger infection that was diagnosed as possible ostemyelitis, a bone infection.  That condition appears to have resolved.  

In February 2012 the Veteran testified at a hearing before a Veterans Law Judge.  During that hearing the Veteran reported that he injured his hand in 1998 when a train made an emergency stop and he threw up his hand to prevent a fall.  He stated that this was diagnosed as a sprain.  The Veteran also reported injuring his left hand while playing volleyball.  He stated that he was unsure when he was diagnosed with arthritis of the hands, but that it was before he retired.  He stated that the VA performed x-rays at as part of a predischarge examination.  

After a thorough review of the entirety of the evidence of record the Board finds that entitlement to service connection for right and left hand arthritis is not warranted.   As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  

The Veteran's claim fails with respect to the first element, the requirement for a current disability.  In this regard, the Board notes that the September 2005 VA examination report specifically notes that the Veteran does not have osteoarthritis of the hands and that no subsequent evidence indicates that the Veteran has been diagnosed with osteoarthritis of the hands.

The Board has considered the Veteran's assertions and acknowledges that the Veteran is competent to testify as to symptoms which are non-medical in nature or which come to him through his senses, such as pain or numbness.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, individuals without training are not competent to provide evidence as to more complex medical questions.  The Veteran is not shown to have medical training and expertise, and so cannot provide a competent opinion on a matter as complex as the existence of a specific disorder such as osteoarthritis.  Even according the Veteran's assertions some probative value, they are outweighed by the objective medical evidence indicating that the Veteran does not have osteoarthritis of the hands.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a), and the Veteran was clearly advised of the need to submit medical evidence of the existence of the disability claimed.  The Board has considered application of the benefit-of-the doubt doctrine under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  The most persuasive and probative evidence of record fails to demonstrate that the Veteran actually has bilateral hand arthritis.  

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for arthritis of the right and left hands.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted.


ORDER

The appeal on the issue of entitlement to an increased rating for the Veteran's service-connected sleep apnea is dismissed. 

Entitlement to service connection for left hand arthritis is denied.

Entitlement to service connection for right hand arthritis is denied. 


REMAND

Finally, the Board notes that the Veteran has claimed entitlement to ratings in excess of 10 percent for his service-connected carpal tunnel syndrome, right wrist, and degenerative disc disease, cervical spine.  During his February 2012 hearing before a Veterans Law Judge the Veteran asserted that the ratings assigned for those conditions do not accurately reflect their severity and that symptomatology due to those conditions have worsened recently.  The Veteran's most recent VA examination on those issues was conducted in February 2008, more than 4 years ago.  Finally, the Board notes that updated VA treatment records that might support or contradict the Veteran's assertions have not been associated with the claims file.  

The United States Court of Appeals for Veterans Claims (the Court) has held that where a veteran claims that a disability is worse than when previously rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  Because the Veteran has indicated that his right wrist carpal tunnel syndrome and cervical spine degenerative disc disease result in significant limitations not indicated by the Veteran's earlier examination, and because there appears to be a possibility of a worsening of those conditions, the Board finds that new examinations are necessary to reach a decision on the Veteran's claim. 

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any treatment records from the New Mexico VA Health Care System dated after September 2011, as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the conditions at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

2.  Thereafter, the RO/AMC should schedule the Veteran for a comprehensive VA examination to determine the current nature and severity of his cervical spine disability.  The examiner is requested to review the claims file, and following this review and examination, the examiner should report complaints and clinical findings in detail, including range of motion studies.  The examiner should also indicate whether the Veteran has additional functional loss due to flare-ups, fatigability, incoordination, and pain on movement pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  If the examiner finds that there is additional limitation of motion due to flare-ups, fatigability or incoordination, the extent of such limitation of motion should be stated in degrees.  Notation should also be made as to the degree of functional impairment attributable to the Veteran's cervical spine disability and its impact on his employment and activities of daily living.  

A clear rationale must be provided for all opinions expressed and a discussion of the facts and principles involved would be of considerable assistance to the Board.  Furthermore, the examiner should identify all chronic neurologic manifestations of the Veteran's service-connected cervical spine disability and express their level of severity (i.e., slight, moderate, moderately severe, severe).  If possible, the examiner should delineate any impairment or dysfunction attributable to any other cause.

3.  The RO/AMC should also schedule the Veteran for a comprehensive VA examination to determine the severity and manifestations of his service-connected right wrist carpal tunnel syndrome.  The examiner is requested to review the claims file, and following this review and examination, the examiner should report complaints and clinical findings.  In particular, the examiner should indicate whether the Veteran has mild, moderate or severe impairment.  A clear rationale must be provided for all opinions expressed and a discussion of the facts and principles involved would be of considerable assistance to the Board.  

Notation should also be made as to the degree of functional impairment attributable to the Veteran's right wrist carpal tunnel syndrome and its impact on his employment and activities of daily living.  

4.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefit sought is not granted the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


